Citation Nr: 9917864	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  99-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
October 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

In a December 1956 rating decision, service connection was 
severed for pes planus, then rated as 10 percent disabling, 
effective from October 1946.  In a letter that same month, 
the veteran was notified of the decision and advised of his 
right to appeal.  He failed to file a timely appeal from the 
adverse decision, and it became final.  In August 1998, the 
veteran sought to reopen his claim.  The present appeal 
arises from a November 1998 rating decision in which the RO 
determined that new and material evidence had not been 
submitted to warrant reopening a claim of service connection 
for pes planus.  The veteran filed an NOD that same month, 
and an SOC was issued by the RO in February 1999.  The 
veteran filed a substantive appeal in March 1999.  
Subsequently, in May 1999, the veteran testified before the 
undersigned member of the Board during a Video Conference 
Hearing.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection of pes planus was severed in a December 
1956 rating decision.  The veteran was notified of the 
decision, and no timely appeal was filed; thus, under the 
law, that decision became final.  

3. The evidence introduced into the record, since service 
connection of pes planus was severed in a December 1956 
rating decision, is duplicative of evidence previously 
considered, or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the previous final decision is not 
new and material, and the veteran's claim of entitlement to 
service connection for pes planus is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
induction medical examination in March 1945.  The veteran was 
noted to have 2nd degree pes planus bilaterally.  During his 
active service tour, a treatment note, dated in August 1945, 
noted the veteran's complaints of pain in his arches, and a 
reference was made to pes planus and pronation.  In addition, 
a treatment note, dated in July 1945, appears to note "Hot 
soaks for feet."  In September 1946, the veteran was 
medically examined for purposes of separating from active 
service and was noted to have symptomatic 3rd degree pes 
planus.  Subsequently, in a December 1946 rating decision, 
the veteran was service connected for pes planus.  The 
disorder was determined to be 10 percent disabling, with an 
effective date from October 1946.

In September 1956, the RO notified the veteran by letter that 
it was proposing to sever service connection of pes planus, 
and he was advised of his right to  submit additional 
evidence.  In a subsequent December 1956 rating decision, the 
RO severed service connection, effective that month.  In its 
decision, the RO noted that it was of little importance how 
pes planus was classified on induction and discharge 
examinations, particularly when, during service, no treatment 
was rendered for the veteran's flat feet.  The RO also noted 
that a pre-existing pes planus is likely to be symptomatic 
upon any increase in exercise and weight-bearing, and that, 
in the absence of a description as to the type and extent of 
deformity, and of records of service-incurred trauma or 
break-down of the veteran's feet, service connection on the 
basis of aggravation of the veteran's pes planus was not 
warranted.  A letter from the RO notifying the veteran of the 
decision, and of his appellate rights, was issued that same 
month, with a copy also sent to his representative.  

Thereafter, in a VA Form 21-527 (Income-Net Worth and 
Employment Statement), dated in August 1998, the veteran 
requested that his claim for pes planus be reopened.  In 
October 1998, an attempt was made to procure medical 
treatment records from Charles Herring, M.D., a doctor whom 
the veteran had noted as having treated him for pes planus.  
A reply from Dr. Herring that same month noted that there 
were no medical records of the veteran having been treated by 
him.  

In a November 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  In a subsequent NOD the same month, the 
veteran's service representative contended that the veteran 
had almost been disqualified from service because of his pes 
planus, that he was issued special shoes for his foot 
disorder while in the military, and that he had spent his 
time in service as an infantryman.  In addition, the service 
representative reported that the veteran had been told by the 
examiner during his separation medical examination that he 
had very bad feet.  In a March 1999 VA Form 9 (Appeal to the 
Board of Veterans' Appeals), the veteran reiterated previous 
contentions made in his NOD.  

In May 1999, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  He 
stated that, when his benefits had been stopped in 1956, he 
hadn't any knowledge about what to do and just accepted the 
decision.  He also reported that his feet had not been a 
problem prior to service, and that, during service, they had 
become extremely aggravated as a result of marching and 
running; in particular, he had experienced pain in his arches 
and numbness of his feet.  The veteran noted that he had not 
been given arch supports for his boots while in service, and 
that, when he reported to sick call seeking treatment for 
pain in his feet, he was given a sedative or aspirin.  At 
separation, he noted that he had been told by the examining 
doctor that his feet were in bad shape.  Following service, 
the veteran stated, the pain in his feet did not improve, and 
while he did not seek medical treatment, he did purchase arch 
supports, and attempted to avoided spending too much time on 
his feet.  In addition, the veteran testified that he 
continued to experience pain in his arches, and numbness in 
his feet, and that he wore arch supports.  The veteran also 
testified that he could not stand for more than 15 or 20 
minutes a day, or walk more than 250 yards without 
experiencing pain in his feet.  

II.  Analysis

The previous rating action in December 1956 which severed 
service connection for pes planus became final upon the 
expiration of the appeal period and is, therefore, not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen his 
claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1956 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (known, prior to March 1, 1999, as the United States 
Court of Veterans Appeals) had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
pes planus, is that which has been submitted since the RO 
entered its decision on this matter in December 1956.  

Evidence submitted since the final RO decision entered in 
1956 includes:

1. Video Conference Hearing transcript, dated in May 
1999.  
2. Previously considered service medical records.  

After a review of the record, the Board finds that none of 
the evidence added to the file since December 1956 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim.  In this regard, we note that the veteran's 
lay assertions, which are documented in the video conference 
hearing transcript, although they may be sincerely felt, do 
not constitute competent medical evidence sufficient to 
reopen a claim.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  
Furthermore, while the veteran does contend that his service 
medical records do support the contention that his pes planus 
was aggravated in service, these records were considered in 
the previous final rating decision.  Therefore, in the 
absence of any supporting medical evidence, e.g., a medical 
opinion supporting the assertion of aggravation in service, 
the veteran's service medical records are duplicative of 
previously considered evidence.  

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they are 
either duplicative, or do not bear directly and substantially 
upon the specific matter under consideration, as required by 
38 C.F.R. § 3.156(a).  That is, they do not provide 
competent, i.e., medical evidence, that the veteran's pes 
planus was aggravated in service.  Thus, none of the medical 
evidence received since the previous final rating decision in 
1956 changes the previous analysis in any way.  Therefore, 
under the facts of this case, it does not appear that the 
Board should reach the final criterion of well-groundedness 
in the regulation; however, assuming it could be applied, we 
would be compelled to point out that, for the same reasons 
discussed above, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  We thus conclude that new 
and material evidence to reopen the veteran's claim for 
service connection for pes planus has not been presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for pes planus, the claim 
may not be reopened.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for pes planus, and the claim is 
denied




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

